13‐3733(L) 
        Pedro Rivera, et al., Edward Ebanks, et al. v. City of New York, et al. 
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 29th day of October, two thousand 
        fourteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                     CHESTER J. STRAUB, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        PEDRO RIVERA, ALBERTO RIVERA BEY, NUHA SAABIRAH EL, AJAMA 
        JABARI BEY, NTCHWAIDUMELA BEY, WAYNE BOLLIN BEY, ZAIMAH EL, 
        MICHAEL FLYNN, ALBERT KELLY, AGNES BEY, SR. BEY,  
         
                                  Plaintiffs‐Appellees, 
         
        EDWARD EBANKS, HERBERT L. HINNANT, MICHAEL NICHOLS, HASSAN 
        ABDALLAH, OBA HASSAN WAT BEY, AKA ROBERT WATSON, PEDRO 
        RIVERA BEY, SR., 
         
                                  Plaintiffs‐Appellees‐Cross‐Appellants, 
         
                     ‐v.‐                                    Nos. 13‐3733(L), 13‐3756, 


                                                             1
                                                  13‐3760, 13‐3793 
 
CITY OF NEW YORK, RUDOLPH GIULIANI, individually and as Mayor of the 
City of New York, MICHAEL CARUSO, individually and as Inspector General of 
the City of New York Department of Investigation, BERNARD B. KERIK, 
individually and as Commissioner of the Department of Corrections of the City 
of New York, WILLIAM FRASER, individually and as Commissioner of the 
Department of Corrections of the City of New York, EDWARD KURINSKY, 
individually and as Commissioner of Investigation for the City of New York, 
ROSEMARIE MALDONADO, individually and as Administrative Law Judge of 
the Office of Administrative Trials and Hearings, NICHOLAS KAISER, 
individually and as Attorney for the Department of Corrections Office of Trials 
and Litigation, NEW YORK CITY DEPARTMENT OF CORRECTIONS, 
 
                         Defendants‐Appellants‐Cross‐Appellees.* 
____________________________________________  
 
FOR PEDRO RIVERA BEY, SR.            CHARLES D. COLE, JR., Newman 
(Plaintiff‐Appellee‐Cross‐Appellant):  
                                     Myers Kreines Gross Harris, P.C., 
                                     New York, NY. 
                                      
FOR EDWARD EBANKS, HERBERT           DAVID SCHLACHTER, Law Offices 
L. HINNANT, AND MICHAEL              of David Schlachter, Uniondale, NY. 
NICHOLS (Plaintiffs‐Appellees‐Cross‐  
Appellants):                          
                                      
FOR ROBERT WATSON AND                IRENE DONNA THOMAS, Thomas 
HASSAN ABDALLAH (Plaintiffs‐         & Associates, Brooklyn, NY. 
Appellees‐Cross‐Appellants):          
                                      
FOR DEFENDANTS‐APPELLANTS‐           MAXWELL DOUGLAS LEIGHTON, 
CROSS‐APPELLEES:                     Assistant Corporation Counsel 
                                     (Jeffrey D. Friedlander, Acting 
                                     Corporation Counsel, Larry A. 
*    The Clerk of the Court is directed to amend the caption as above. 


                                               2
                                               Sonnenshein, Assistant Corporation 
                                               Counsel, Mordecai Newman, 
                                               Assistant Corporation Counsel, on the 
                                               brief), for Corporation Counsel of the 
                                               City of New York, New York, NY. 
 
     Appeal from the United States District Court for the Southern District of 
New York (Nathan, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED in part and 

REVERSED in part. 

      The parties appeal from an amended judgment entered following trial in 

the United States District Court for the Southern District of New York (Nathan, 

J.).  Plaintiffs‐appellees‐cross‐appellants (“Plaintiffs”) are five former correction 

officers and one former correction captain, each affiliated with the Moorish‐

American religion and formerly employed by the Department of Corrections 

(“DOC”).  Plaintiffs brought claims pursuant to Title VII of the Civil Rights Act 

of 1964, 42 U.S.C. §§ 2000e, et seq. (“Title VII”), alleging religious discrimination, 

and pursuant to 42 U.S.C. § 1983, alleging violations of the Equal Protection 

Clause of the Fourteenth Amendment, as well as claims under New York State 

Human Rights Law and the New York City Human Rights Law.  Following trial, 




                                           3
a jury rendered a verdict in favor of Plaintiffs on most of their claims against the 

City of New York, William Fraser, and Bernard Kerik (“Defendants”). 

       The procedural history underlying this consolidated case is extraordinarily 

long and complex.  In 1996, New York City investigated a claim that City 

employees had been claiming exempt status and excessive allowances on their 

tax forms.  More than 1,000 employees of the DOC had been filing false tax 

documents; Plaintiffs were among the twenty‐two Moorish‐American DOC 

officers who were suspended as a result.  They completed their suspensions in 

January 1998 and returned to work on modified duty.  Following an 

Administrative Hearing, an Administrative Law Judge (“ALJ”) determined that 

Plaintiffs had filed false tax documents with the intent to defraud and 

recommended termination.  In December 1998, Plaintiffs were terminated from 

their jobs. 

       Both before, and following, their termination, Plaintiffs and other DOC 

employees filed numerous cases in federal court.  In February 2007, several 

individual cases were consolidated into the current action.  On March 25, 2010, 

Defendants moved pursuant to Rule 12(c) of the Federal Rules of Civil Procedure 

for judgment on the pleadings as to six of the then‐plaintiffs in this case on the 




                                          4
grounds of res judicata.  The district court held that two of the then‐plaintiffs’ 

claims were barred by res judicata; those plaintiffs appealed and this Court 

affirmed in Bey v. City of New York, 454 F. App’x. 1 (2d Cir. 2011) (summary 

order).  The other four, plaintiffs Herbert L. Hinnant, Hassan Abdallah, Edward 

Ebanks, and Michael Nichols (the “Sierra Plaintiffs”), had been plaintiffs in the 

97‐cv‐8244 (“Sierra I”) and 97‐cv‐9329 (“Sierra II”) actions (collectively, the “Sierra 

actions”), but the district court held that, as to the Sierra Plaintiffs, Defendants 

did not demonstrate one of the three requirements of claim preclusion: that the 

claims sought to be barred were, or could have been, raised in a prior action.  Bey 

v. City of New York, No. 99 Civ. 3873, 2010 WL 3910231, at *13‐*14 (S.D.N.Y. Sept. 

21, 2010). 

       The claims of the Sierra Plaintiffs went to trial on December 4, 2012, along 

with the claims of three other plaintiffs, Pedro Rivera Bey, Sr., Alberto Rivera 

Bey, and Robert Watson.  Following trial, the jury rendered a verdict finding in 

favor of Plaintiffs and awarding each Plaintiff back pay, in amounts ranging 

from $300,000 to $488,000, and punitive damages, in the amount of $100,000 per 

Plaintiff.  The jury did not award front pay or compensatory damages.  Both 

sides then filed motions pursuant to Rule 59 of the Federal Rules of Civil 




                                           5
Procedure with regard to the jury’s damages awards.  The district court 

concluded that (1) no party was entitled to a new trial on damages and (2) the 

evidence was insufficient to allow the jury to award punitive damages.  The 

court also declined to provide further equitable or injunctive relief.  Both sides 

appealed. 

      A. Res Judicata 

      Defendants appeal on the sole ground that the claims of the Sierra 

Plaintiffs are barred by res judicata.  We review de novo a district court’s 

decision to deny a motion for judgment on the pleadings pursuant to Federal 

Rule of Civil Procedure 12(c).  See Patel v. Searles, 305 F.3d 130, 134 (2d Cir. 2002).  

“In deciding a Rule 12(c) motion, we employ the same standard applicable to 

dismissals pursuant to Fed. R. Civ. P. 12(b)(6).”  Hayden v. Paterson, 594 F.3d 150, 

160 (2d Cir. 2010) (internal quotation marks omitted).  Thus, we “accept all 

factual allegations in the complaint as true and draw all reasonable inferences in 

[plaintiffs’] favor.”  Johnson v. Rowley, 569 F.3d 40, 43 (2d Cir. 2009) (per curiam). 

      In broad terms, “res judicata means that a matter once judicially decided is 

finally decided.”  Murphy v. Gallagher, 761 F.2d 878, 879 (2d Cir. 1985).  Res 

judicata embraces two concepts: issue preclusion (also known as collateral 




                                           6
estoppel) and claim preclusion.  Defendants argue that claim preclusion applies 

to bar the claims of the Sierra Plaintiffs.  There are three requirements for the 

application of claim preclusion: “(1) the previous action involved an adjudication 

on the merits; (2) the previous action involved the plaintiffs or those in privity 

with them; [and] (3) the claims asserted in the subsequent action were, or could 

have been, raised in the prior action.”  Monahan v. New York City Dep’t of Corr., 

214 F.3d 275, 285 (2d Cir. 2000).  Under claim preclusion, “[e]ven claims based 

upon different legal theories are barred provided they arise from the same 

transaction or occurrence.”  L‐Tec Elecs. Corp. v. Cougar Elec. Org., Inc., 198 F.3d 

85, 88 (2d Cir. 1999) (per curiam). 

      The only requirement at issue in this case is the third.  Defendants argue 

that, although Plaintiffs were terminated after bringing their claims in the Sierra 

actions, the termination was simply another fact in the same transaction or 

occurrence as the one dismissed in the Sierra actions.  But it is well settled in this 

Circuit that once a complaint is filed, a “plaintiff has no continuing obligation to 

file amendments to the complaint to stay abreast of subsequent events; plaintiff 

may simply bring a later suit on those later‐arising claims.”  Curtis v. Citibank, 

226 F.3d 133, 139 (2d Cir. 2000).  “Plaintiff’s failure to supplement the pleadings 




                                           7
of his already commenced lawsuit will not result in a res judicata bar when he 

alleges defendant’s later conduct as a cause of action in a second suit.”  Maharaj 

v. Bankamerica Corp., 128 F.3d 94, 97 (2d Cir. 1997).  The Sierra actions were 

brought in November and December 1997 (with amended complaints filed in 

April 1998), before the Sierra Plaintiffs were fired in December 1998.  Accordingly, 

the Sierra Plaintiffs’ claims based on their termination asserted in this action 

were not, nor could they have been, raised in the Sierra actions.  And though they 

arise from a similar set of underlying facts, the Sierra Plaintiffs’ terminations 

provide the basis for an independent cause of action.  Thus, the Sierra Plaintiffs’ 

claims based on acts occurring after the filing of their complaints in the Sierra 

actions are not barred by res judicata. 

      B. Plaintiffs’ Arguments on Appeal 

      Plaintiffs appeal from the denial of their Rule 59 motion for a new trial on 

damages.  Specifically, Plaintiffs challenge (1) the district court’s vacatur of the 

punitive damages awarded by the jury, (2) the sufficiency of the back pay award, 

and (3) the district court’s denial of further equitable or injunctive relief. 

       

       




                                           8
             1. Punitive Damages 

      Plaintiffs argue that Defendants forfeited the argument to vacate the jury’s 

punitive damage award by failing to raise it in their Rule 50(a) motion and, 

therefore, that the district court’s subsequent vacatur of those damages was an 

abuse of discretion.  We agree. 

      It is well established that a party is not entitled to challenge the sufficiency 

of the evidence to support a jury verdict on a given issue unless it has timely 

moved in the district court for judgment as a matter of law.  Kirsch v. Fleet Street, 

Ltd., 148 F.3d 149, 164 (2d Cir. 1998).  Such a motion must be made “before the 

case is submitted to the jury,” Fed. R. Civ. P. 50(a)(2), and “must at least identify 

the specific element that the defendant contends is insufficiently supported,” 

Galdieri‐Ambrosini v. Nat’l Realty & Dev. Corp., 136 F.3d 276, 286 (2d Cir. 1998).  

Any post‐trial motion for judgment as a matter of law may renew the party’s 

objection “only on grounds that were specifically articulated before submission 

of the case to the jury.”  Kirsch, 148 F.3d at 164 (citing Galdieri‐Ambrosini, 136 F.3d 

at 286).  “The ultimate question is whether the motion, either of itself or in the 

context of the ensuing colloquy, was sufficiently specific to alert the opposing 

party to the supposed deficiencies in her proof.  If specificity was lacking, 




                                           9
[judgment as a matter of law] may neither be granted by the district court nor 

upheld on appeal unless that result is ‘required to prevent manifest injustice.’”  

Galdieri‐Ambrosini, 136 F.3d at 287 (quoting Cruz v. Local Union No. 3 of Int’l Bhd. 

Of Elec. Workers, 34 F.3d 1148, 1155 (2d Cir. 1994)). 

      In this case, it is undisputed that Defendants did not specifically challenge 

the sufficiency of the evidence to support a claim for punitive damages in their 

Rule 50(a) motion.  Though they did raise the issue in their Rule 50(b) motion, by 

that time the issue had not been properly preserved. 

      Defendants argue that even if they had forfeited the argument, the vacatur 

of punitive damages was necessary to prevent manifest injustice.  We cannot find 

manifest injustice here, where, had Defendants properly raised the issue at trial, 

“it may be that [Plaintiffs] would have been able to present additional evidence,” 

Kirsch, 148 F.3d at 165, “to show that Defendants’ conduct was ‘motivated by evil 

motive or intent,’ or ‘involve[d] reckless or callous indifference to the federal 

protected rights of others,’ Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 536 (1999) 

(quoting Smith v. Wade, 461 U.S. 30, 56 (1983)).  Thus, the district court was not 

permitted to reach the question of the sufficiency of the evidence, and the 

subsequent vacatur of the punitive damages award was an abuse of discretion.  




                                          10
Accordingly, we reverse the Amended Judgment of the district court insofar as it 

vacated the awards of punitive damages. 

             2. Plaintiffs’ Motion for a New Trial on Damages 

      Following trial, all Plaintiffs (except Robert Watson) moved, pursuant to 

Federal Rule of Civil Procedure 59, for a new trial on damages.  The district court 

denied Plaintiffs’ motion, finding that “Plaintiffs’ award is sufficient, under the 

circumstances of this case, to make them whole for the violation that the jury 

determined they had suffered.”  Oba Hassan Wat Bey, et al. v. City of New York, et 

al., No. 99‐cv‐3873, slip op. at 58 (S.D.N.Y. Sept. 4, 2013). 

      We review the denial of a Rule 59 motion for a new trial for abuse of 

discretion.  Baker v. Dorfman, 239 F.3d 415, 422 (2d Cir. 2000).  “A district court 

abuses its discretion when (1) its decision rests on an error of law (such as the 

application of the wrong legal principle) or a clearly erroneous factual finding, or 

(2) its decision – though not necessarily the product of a legal error or a clearly 

erroneous factual finding – cannot be located within the range of permissible 

decisions.”  Manley v. AmBase Corp., 337 F.3d 237, 245 (2d Cir. 2003) (internal 

quotation marks omitted).  We cannot find that the district court abused its 

discretion here.  The court applied the appropriate standard, which required that 




                                           11
the jury’s verdict stand unless it was palpably and grossly inadequate, Caskey v. 

Vill. of Wayland, 375 F.2d 1004, 1007 (2d Cir. 1967), and finding that it was not, 

properly upheld the verdict.  Despite Plaintiffs’ argument that the back pay 

damages awarded by the jury are significantly less than they expected, the 

district court reasonably determined that the jury could have found that the 

compensation owed to Plaintiffs was markedly lower, and the compensation 

Plaintiffs received in other employment during the relevant period markedly 

higher, than the figures Plaintiffs provided at trial.  Accordingly, we cannot find 

that the district court abused its discretion and we affirm the denial of a new trial 

as to damages. 

      Plaintiffs also challenge the district court’s denial of further equitable 

relief, in the form of reinstatement, front pay, and pension and other benefits.  

We review the district court’s order denying equitable relief, such as pension 

credits or other benefits of retirement, for abuse of discretion.  Sharkey v. Lasmo 

(AUL Ltd.), 214 F.3d 371, 374 (2d Cir. 2000).  The district court carefully 

considered what evidence the jury may have credited or discredited, and the 

court concluded that the damages awarded by the jury were sufficient to make 




                                          12
the Plaintiffs whole, and that no further equitable relief was warranted.  We see 

no abuse of discretion in the district court’s decision. 

       Finally, Plaintiffs Watson and Abdallah challenge the district court’s denial 

of their request for injunctive relief.  We review a district court’s denial of a 

motion for injunctive relief for abuse of discretion.  Forschner Group, Inc. v. Arrow 

Trading Co., 124 F.3d 402, 406 (2d Cir. 1997).  The district court concluded that 

Plaintiffs failed to identify a cognizable danger of recurrent violations and, 

consequently, denied Plaintiffs’ request for injunctive relief.  We agree. 

       We have considered the parties’ remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED in part and REVERSED in part.  The matter is remanded for entry 

of a further amended judgment to reinstate the jury’s award of punitive damages 

to each of the Plaintiffs. 

                               
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             13